PER CURIAM.
The decision of the Court of Appeals is affirmed. However, inasmuch as the issue of the "poke" procedure was not the basis of plaintiff's claim nor properly before the Court of Appeals, we specifically disavow the *495language in Section V. Civil Remedy for Protection of Animals in that court's opinion:
Testimony presented at trial tended to show that defendant employs a "poke" procedure to determine whether to impound or immediately euthanize an animal. On remand, the trial court should make findings of fact and conclusions of law regarding whether plaintiff has presented sufficient evidence to show defendant's use of the "poke" test to determine whether a cat is feral or tame and defendant's subsequent immediate [euthanasia] constitutes "unjustifiable pain, suffering, or death." N.C. Gen.Stat. § 19A-1(2).
Justice for Animals, Inc. v. Lenoir Cty. SPCA, Inc., 168 N.C.App. 298, 306-07, 607 S.E.2d 317, 322-23 (2005). Thus, on remand, the trial court is not to consider the "poke" procedure.
MODIFIED AND AFFIRMED.